
	

115 SRES 322 IS: Supporting the goals and ideals of American Diabetes Month.
U.S. Senate
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 322
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2017
			Mrs. Shaheen (for herself, Ms. Collins, Mr. Brown, Ms. Cantwell, Mr. Coons, Mr. Donnelly, Ms. Hirono, Mr. Inhofe, Mr. King, Ms. Klobuchar, Mr. Menendez, Mr. Peters, Mr. Rounds, Ms. Stabenow, and Mr. Warner) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of American Diabetes Month.
	
	
 Whereas, according to the Centers for Disease Control and Prevention (referred to in this preamble as the “CDC”)—
 (1)30,300,000 individuals in the United States have diabetes; and (2)an estimated 84,100,000 individuals in the United States who are 20 years of age or older have prediabetes;
 Whereas diabetes is a serious chronic condition that affects individuals of every age, race, ethnicity, and income level;
 Whereas the CDC reports that— (1)Hispanic Americans, African Americans, Asian Americans, and Native Americans are disproportionately affected by diabetes and suffer from the disease at rates that are much higher than those rates with respect to the general population of the United States; and
 (2)23.8 percent of individuals with diabetes in the United States have not been diagnosed with the disease;
 Whereas, according to the CDC— (1)an individual who is 20 years of age or older is diagnosed with diabetes every 21 seconds;
 (2)the prevalence of diabetes in the United States increased more than threefold between 1990 and 2015; and
 (3)in the United States in 2015, diabetes was the seventh leading cause of death and contributed to the deaths of more than 252,806 individuals during that year;
 Whereas approximately 4,110 adults in the United States are diagnosed with diabetes each day;
 Whereas the CDC estimates that approximately 1,500,000 adults in the United States were newly diagnosed with diabetes in 2015;
 Whereas a joint study carried out by the National Institutes of Health and the CDC found that, in the United States during 2011 and 2012, an estimated 17,900 youths were newly diagnosed with type 1 diabetes and 5,300 youths were newly diagnosed with type 2 diabetes;
 Whereas, in the United States, more than 12 percent of adults and 25.2 percent of individuals who are 65 years of age or older in the United States have diabetes;
 Whereas the risk of developing diabetes at some point in life is 40 percent for adults in the United States;
 Whereas, after accounting for the difference of the average age of each population, data surveying adults in the United States between 2013 and 2015 indicates that—
 (1)7.4 percent of non-Hispanic Whites, 12.7 percent of non-Hispanic Blacks, 12.1 percent of Hispanics, and 8 percent of Asian Americans suffer from diagnosed diabetes; and
 (2)with respect to Hispanic adults, 8.5 percent of individuals of Central and South American descent, 9 percent of individuals of Cuban descent, 13.8 percent of individuals of Mexican descent, and 12 percent of individuals of Puerto Rican descent suffer from diagnosed diabetes;
 Whereas, according to the American Diabetes Association, the United States spent an estimated $245,000,000,000 on cases of diagnosed diabetes in 2012;
 Whereas the American Diabetes Association reports that 20 percent of the money that the United States spent on health care in 2012 went toward caring for individuals with diabetes;
 Whereas a Mathematica Policy Research study found that total expenditures for individuals with diabetes receiving benefits under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) in fiscal year 2005 comprised 32.7 percent of the budget for the Medicare program in that fiscal year;
 Whereas a cure for diabetes does not exist, as of November 2017; Whereas there are successful means to reduce the incidence, and delay the onset, of type 2 diabetes;
 Whereas, with proper management and treatment, individuals with diabetes live healthy and productive lives; and
 Whereas individuals in the United States celebrate American Diabetes Month in November: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of American Diabetes Month, including—
 (A)encouraging individuals in the United States to fight diabetes through public awareness of prevention and treatment options; and
 (B)enhancing diabetes education; (2)recognizes the importance of early detection, awareness of the symptoms, and understanding the risk factors of diabetes, including—
 (A)being— (i)older than 45 years of age; or
 (ii)overweight; and (B)having—
 (i)a particular racial and ethnic background; (ii)a low level of physical activity;
 (iii)high blood pressure; (iv)a family history of diabetes; or
 (v)a history of diabetes during pregnancy; and (3)supports decreasing the prevalence of type 1, type 2, and gestational diabetes in the United States through increased research, treatment, and prevention.
			
